361 N.W.2d 29 (1985)
Myles REOME, Respondent,
v.
Leonard W. LEVINE, Commissioner of Public Welfare and Hennepin County, Appellants.
No. C1-84-372.
Supreme Court of Minnesota.
January 15, 1985.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Leonard W. Levine for further review of the decision of the Court of Appeals be, and the same is, granted for the sole purpose of a remand of this matter to the Court of Appeals for reconsideration of its decision in light of this court's decision in Enebak v. Noot, 353 N.W.2d 544 (Minn. 1984).